DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5 – 12 are objected to, in light of claim 4 having been omitted.  For the sake of compact prosecution, although the below rejection on the merits preserves the current claim numbering of 5 – 12, the interpreted intended original claim numbering for said claims is instead 4 – 11, respectively.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 1, 2, 6, 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Leary et al. (2020/0156836; hereinafter Leary) in view of Krafft (2021/0188501).

Regarding claim 1, Leary discloses a locking mug that maintains a locking state until receiving user authentication credentials (Beverage container exits locked state when receiving security token [0027] of the user [0023]), comprising: 
a cup (Comprising 11 of Figure 1) having a locking mechanism (Comprising 26a/b; [0024]); and 
a lid (Comprising 17) that detachably engages with the cup (Comprising 11), wherein the lid includes: 
one or more processors (Comprising 20; [0022]); 
a fingerprint sensor ([0023]: Biometric scanning device captures fingerprint characteristic); and 
a hardware based memory device having executable instructions which, when executed by the one or more processors (Processing circuitry of the access control device 20 [0022] formed in the lid), cause the locking mug to: 
scan a fingerprint from a user's finger (Capture of fingerprint characteristic [0023]) responsive to the user's finger being placed over the fingerprint sensor1; and 
either unlock the lid (Figure 6: YES to 55), or maintain the lock on the lid (NO to 55).
Leary does not explicitly communicate the mug being provided wherein the one or more processors cause the locking mug to: set a fingerprint profile associated with a unique user, wherein the fingerprint profile is utilized for comparison to a received fingerprint from a scan; compare the scanned fingerprint with the fingerprint profile; and either unlock the lid responsive to the scanned fingerprint satisfying a threshold similarity level to the fingerprint profile, or maintain the lock on the lid responsive to the scanned fingerprint failing to satisfy a threshold similarity level to the fingerprint profile.
In the same field of endeavor, Krafft discloses a fingerprint protected container [0060] wherein the one or more processors [0175] cause the locking mug to: set a fingerprint profile associated with a unique user (Profiles [0112] of owner or authorized user [0109] interpreted to comprise stored sensor data from previous use [0143] captured with fingerprint sensor [0130]), wherein the fingerprint profile is utilized for comparison to a received fingerprint from a scan ([0072]: Comparison of stored and captured image data); compare the scanned fingerprint with a fingerprint profile and either unlock the lid responsive to the scanned fingerprint satisfying a threshold similarity level to the fingerprint profile, or maintain the lock on the lid responsive to the scanned fingerprint failing to satisfy a threshold similarity level to the fingerprint profile ([0063]: Match between detected and stored fingerprints unlocks the lids, else lid remains in locked configuration).  This is among measures by which user safety is enhanced [0170].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the mug of Leary to be modified wherein the one or more processors cause the locking mug to: set a fingerprint profile associated with a unique user, wherein the fingerprint profile is utilized for comparison to a received fingerprint from a scan; compare the scanned fingerprint with the fingerprint profile; and either unlock the lid responsive to the scanned fingerprint satisfying a threshold similarity level to the fingerprint profile, or maintain the lock on the lid responsive to the scanned fingerprint failing to satisfy a threshold similarity level to the fingerprint profile, in view of the teaching of Krafft to enhance user safety.

Regarding claim 2, Leary in view of Krafft discloses the locking mug of claim 1.  
Leary does not explicitly disclose the mug wherein a bottom of the lid includes an input mechanism which enables the user to configure the locking mug to set the fingerprint profile.
However, Krafft’s fingerprint protected container [0060] may comprise a lid (104 of Figure 1) with sensors on both top (e.g. Comprising 302 of Figure 3) and bottom (e.g. Comprising 330) surfaces [0058] comprising at least the example of the print sensor being combined with another sensor [0140] capable of performing manual override [0078] of any functionality [0153], including print sensing.  Per [0078], this may be helpful during product testing.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the mug of Leary to be modified wherein a bottom of the lid includes an input mechanism which enables the user to configure the locking mug to set the fingerprint profile, in view of the teaching of Krafft, to facilitate product testing.

Regarding claim 6, Leary in view of Krafft discloses the locking mug of claim 1.  Leary discloses the mug further comprising an indicator light (Comprising 23 of Figure 1) positioned on a top of the lid (Comprising 17), wherein the indicator light indicates whether the lid is in a locked or unlocked state [0025].

Regarding claim 9, Leary in view of Krafft discloses the locking mug of claim 1.  Leary discloses the mug further comprising: a receptacle (Comprising 26a/b of Figure 1) on the cup (Comprising 11); and a connector (Comprising 21a/b) on the lid (Comprising 17), in which the connector engages with the receptacle when the locking mug is locked (Lateral extension of latch into respective recesses [0024] interpreted to correspond power locking device’s locked state, wherein lid is secured to end of body [0029]) and disconnects from the receptacle when the locking mug is unlocked (Unlocked state wherein lid can be removed from body [0029] interpreted to describe state wherein powered locking device does not extend latches into corresponding recesses).

Regarding claim 10, Leary in view of Krafft discloses the locking mug of claim 9.  Leary discloses the mug further comprising an actuator ([0021]: Servomotor) which causes the connector to extend when the locking mug is in the locked state [0024], and compress when the locking mug is in the unlocked state (Unlocked state wherein lid can be removed from body [0029] interpreted to describe state wherein powered locking device does not extend latches into corresponding recesses).

Regarding claim 11, Leary in view of Krafft discloses the locking mug of claim 1.  
Leary does not expressly state the mug being provided wherein the executed instructions further cause the locking mug to: assess a position or orientation of the user's finger when placed on the fingerprint sensor; and based on the assessed position or orientation of the user's finger on the fingerprint sensor, determine whether to unlock a barrier on the lid to expose an opening on the lid or to unlock the lid from the cup.

In the same field of endeavor, Krafft discloses a fingerprint protected container [0060] wherein the executed instructions further cause the locking mug to: assess a position or orientation of the user's finger when placed on the fingerprint sensor and based on the assessed position or orientation of the user's finger on the fingerprint sensor, determine whether to unlock a barrier on the lid to expose an opening on the lid or to unlock the lid from the cup ([0132]: More than one alignment of touch by finger does not satisfy condition to unlock).  This is among measures by which user safety is enhanced [0170].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the mug of Leary to be modified wherein the executed instructions further cause the locking mug to: assess a position or orientation of the user's finger when placed on the fingerprint sensor; and based on the assessed position or orientation of the user's finger on the fingerprint sensor, determine whether to unlock a barrier on the lid to expose an opening on the lid or to unlock the lid from the cup, in view of the teaching of Krafft to enhance user safety.

Regarding claim 12, Leary in view of Krafft discloses the locking mug of claim 10.  
Leary does not explicitly disclose the mug wherein positions and orientations which affect which feature on the lid to unlock include a directional orientation of the user's finger or a positioning of the user's finger on the fingerprint sensor.

In the same field of endeavor, Krafft discloses a fingerprint protected container [0006] wherein positions and orientations which affect which feature on the lid to unlock include a directional orientation of the user's finger or a positioning of the user's finger on the fingerprint sensor (Detected alignment of finger [0132] with print sensor of finger in manner applied similarly to print of lip [0064] contact [0075]).  This is among measures by which user safety is enhanced [0170].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the mug of Leary to be modified wherein positions and orientations which affect which feature on the lid to unlock include a directional orientation of the user's finger or a positioning of the user's finger on the fingerprint sensor, in view of the teaching of Krafft to enhance user security.

ii.	Claims 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Leary in view of Krafft as applied to claim 2 above, and further in view of Brewster et al. (2015/0053702; hereinafter Brewster; this combination of references hereinafter referred to as LKB).

Regarding claim 3, Leary in view of Krafft discloses the locking mug of claim 2.  
Leary does not expressly state the mug being provided wherein the input mechanism on the bottom of the lid includes membrane switches which are water resistant.

However, Krafft’s fingerprint protected container [0060] includes on an underside of the lid (Comprising 104 of Figure 1) a sensor (Comprising 330 of Figure 3) whose type may be selected from among a list including mechanical switches/keys [0142].  Per [0078], this may be among features implemented for product testing.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the mug of Leary to be modified wherein the input mechanism on the bottom of the lid includes membrane switches, in view of the teaching of Krafft, to facilitate product testing.
Leary in view of Krafft does not explicitly disclose the mug wherein the input mechanism is water resistant.
In the same field of endeavor, Brewster discloses beverage container [0006] lids [0003] whose underside may comprise functionality ([0053]: Display; [0133]: Sterilization) protected from contact with container contents [0084] using a water-resistant layer [0080].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the input mechanism of Leary (in view of Krafft) to be modified wherein the input mechanism is water resistant, in view of the teaching of Brewster, to be protected from contact with container contents.


Regarding claim 5, LKB discloses the locking mug of claim 3.  
Leary does not expressly state the mug being provided in which the executed instructions further cause the locking mug to: receive an input code at the input mechanism; verify that the input code matches a pre-set code unique to the locking mug; and enable the user to scan their finger for the fingerprint profile responsive to the input code being verified.
However, Krafft’s fingerprint protected container [0060] may override all functionality [0153] with entry of a unique code to perform a reset [0078], applicable at least when the valve gets stuck [0128], after which reset fingerprint sensing functionality is reset.  Per [0078], this may be among features implemented for product testing.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the mug of Leary to be modified as being provided in which the executed instructions further cause the locking mug to: receive an input code at the input mechanism; verify that the input code matches a pre-set code unique to the locking mug; and enable the user to scan their finger for the fingerprint profile responsive to the input code being verified, in view of the teaching of Krafft, to facilitate product testing.


iii.	Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Leary in view of Krafft as applied to claim 1 above, and further in view of LaGarde (2019/0029448; this combination of references hereinafter referred to as LKL).

Regarding claim 7, Leary in view of Krafft discloses the locking mug of claim 1.  
Leary in view of Krafft does not explicitly disclose the mug further comprising a charging port on the lid.
In the same field of endeavor, LaGarde discloses the lid of a drinking glass [0002] comprising a charging port (Comprising 241 of Figure 4B; [0025]).  This is among measures intended to increase convenience [0004] for users requiring a force operated lid [0003].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the mug of Leary to be modified as comprising a charging port on the lid, in view of the teaching of LaGarde to increase convenience for users requiring a force operated lid.

Regarding claim 8, LKL discloses the locking mug of claim 7.  
Leary does not expressly state the mug being provided wherein the charging port includes a liftable cover to protect the charging port when not in use.
However, LaGarde teaches the lid of a drinking glass [0002] protecting the charging station with a cover (Comprising 41 of Figure 4B; [0022]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the mug of Leary to be modified wherein the charging port includes a liftable cover to protect the charging port when not in use, in view of the teaching of LaGarde, for protection of the charging station.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “...over the fingerprint sensor...” interpreted to communicate being within detectable range; by virtue of the capture of fingerprint characteristic(s) not otherwise possible, this is interpreted as inherently taught.